Citation Nr: 0819506	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to February 
1947.  The totality of the veteran's service is considered to 
have been during the World War II period of war.  See 
38 C.F.R. § 3.2(d). 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for bilateral 
hearing loss was denied.

A motion to advance this case on docket was granted by the 
Board in June 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was exposed to acoustic trauma 
during his basic training and that his current bilateral 
hearing loss is the result of this acoustic trauma.

A May 2006 notice from the National Personnel Records Center 
indicates that additional service personnel and medical 
records are being copied and mailed to the RO.  There is no 
indication that these additional records have yet been 
received.

The July 2006 VA examination is inadequate because it failed 
to consider the veteran's entire record of active service.  
The examiner diagnosed bilateral hearing loss but attributed 
the condition causally to the veteran's age, or presbycusis 
(see Dorland's Illustrated Medical Dictionary, 1352 (27th ed. 
1988).  

The examiner did not initially review the claims folder but 
noted he had reviewed it subsequently and provided an 
addendum opinion.  In the addendum opinion, the examiner 
noted that the veteran was released from active duty in April 
1946, did not serve in combat, and did not provide a history 
that would suggest hearing loss had occurred during active 
service.  

The examiner's opinion is based on a misapprehension of the 
facts involving the veteran's active service.  The veteran 
served on active duty through February 1947, and he served in 
Guam from December 1945 through December 1946.  For at least 
part of this time, he was assigned to what appears to be an 
air replenishment and supply detachment.  Thus, even assuming 
that the additional service documents referenced in the 
NPRC's May 2006 notice had been of record at the time of the 
July 2006 VA examination, it is clear that the examiner did 
not have them.  The examination is therefore inadequate for 
the purposes of adjudicating this claim.

As an aside, the Board observes that Internet research 
reflects that Guam was invaded by Japan in 1941 and was the 
site of fighting between Japan and the US until 1944, when 
the US took the island back.  The veteran's service, as noted 
above, is considered to be service during the period of war 
during World War II.  While the veteran has reported he did 
not serve in combat, it is conceivable that he may have been 
exposed to other types of acoustic trauma including 
construction, detonation of ordnance, and aircraft engines, 
in addition to weapons training as he has averred.

Further VA examination is therefore required to determine the 
nature, extent, and etiology of his currently diagnosed 
bilateral hearing loss.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA, and non-VA post-
service treatment records identified by 
the veteran, have been obtained.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Associate the records that are the 
subject of the NPRC's May 2006 note with 
the claims folder.  If the records have 
not arrived, make another request to NPRC 
for additional service medical and 
personnel records.  Take all actions 
indicated in fire-related cases.  Request 
assistance from the service department if 
necessary.  Document negative responses 
and perform any and all follow-up as 
necessary

3.  Remind the veteran that he may submit 
buddy statements or lay statement from 
individuals with whom he served, and from 
those to whom he may have confided or who 
may have observed his difficulty with 
hearing during and immediately after his 
active service and to the present, to 
establish continuity of symptomatology.

4. After completion of the above, 
schedule the veteran for examination by 
an appropriate medical professional who 
has not previously examined the veteran 
to determine the nature, extent, and 
etiology of any bilateral hearing loss.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination. 

If any ear or hearing pathology is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
conditions had their onset during the 
veteran's active service or are the 
result of active service or any incident 
thereof.

All opinions expressed must be supported 
by complete rationale.  

5.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss, with application of all appropriate 
laws and regulations, including Hensley 
v. Brown, 5 Vet. App. 155 (1993), and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

